Citation Nr: 1220784	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO. 08-26 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for spinal stenosis. 

2.  Entitlement to service connection for spinal stenosis.  

3.  Whether new and material evidence has been submitted to reopen the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from the residuals of an exploratory laparotomy performed at a VA Medical Center (VAMC). 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the RO. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

It contains the report of a February 2009 VA examination for aid and attendance, but it does not contain information relevant to an of the issues currently on appeal. 

In August 2010, in conjunction with the adjudication of other issues, the Board granted a motion to advance this case on the docket. Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The now-reopened claim of service connection for spinal stenosis is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

VA will notify the Veteran when further action is required on his part in connection with this remaining matter.  



FINDINGS OF FACT

1.  The Board denied the Veteran's claim of service connection for spinal stenosis in a January 2000 decision; he did not enter an appeal from that decision in a timely manner. 

2.  The evidence received since the January 2000 denial is neither cumulative nor redundant of that previously considered and relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim. 

3.  The Board denied the Veteran's claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from residuals of an exploratory laparotomy performed at a VAMC in a January 2000 decision; he did not timely appeal from that decision. 

4.  The evidence received since the January 2000 decision is cumulative in nature and redundant of the evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The evidence received since the unappealed January 2000 decision of the Board that denied service connection for spinal stenosis is new and material; the claim is reopened.  38 U.S.C.A.§§ 5108, 7105 (West 2002); 38 C.F.R.§ 3.156 (2011). 

2.  The evidence received since the unappealed January 2000 decision of the Board that denied compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from residuals of an exploratory laparotomy performed at a VAMC is not new and material for the purpose of reopening the previously denied claim.  38 U.S.C.A.§ 5108 (West 2002); 38 C.F.R.§ 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

With regard to the Veteran's petition to reopen his claim for service connection for spinal stenosis, to the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time . See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).

With regard to his claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in April 2007 and August 2007. The letters advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence. 

The April 2007 letter provided specific notice regarding claims under 38 U.S.C.A. § 1151. The August 2007 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

It also informed the Veteran of what constituted new and material evidence. He was informed that new evidence must be evidence that was submitted to VA for the first time. He was informed that material evidence must pertain to the reason the claim was previously denied. 

The letter also explained that his claim was previously denied because his disability was "considered a necessary consequence of treatment or examination." Therefore, there is no prejudice to the veteran. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The duty to assist provisions of VCAA have been met. The claims file contains service treatment records (STRs) and reports of post-service medical treatment. In November 2005, the RO attempted to obtain the Veteran's records from the Social Security Administration (SSA), and SSA responded that "after an exhaustive and comprehensive search, we were not able to locate the folder." 

The Veteran was not provided an examination in conjunction with his petition to reopen a claim under 38 U.S.C.A. § 1151. However, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened. 3.159(c).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. 

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 


New and Material Evidence Claims

In the October 2009 Supplemental Statement of the Case (SSOC), it appears that the RO reopened the Veteran's claims. However, this decision is not binding on the Board. 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate them de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). If the Board finds that no such evidence has been offered, that is where the analysis must end. Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted). 

Under 38 U.S.C.A. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488(1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 


Spinal Stenosis

In November 1997, the RO denied the Veteran's claim for service connection for spinal stenosis on the basis that there was no record of a chronic spine disability subject to service connection. He appealed the issue and in a January 2000 decision, the Board denied his claim. The rating decision issued by the RO is affirmed by the Board, and the Veteran did not enter a timely appeal from that decision. See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2011). Because he has submitted evidence that triggers VA's duty to provide an examination, the claim will be reopened. 

Since the November 1997 denial, the Veteran has submitted new lay statements, private treatment records, VA treatment records, and testified at a RO hearing. Some of the VA treatment records are duplicates and are therefore not new. 

However, the Veteran submitted some VA treatment records from the 1980s that were not previously of record. Specifically, a June 1980 treatment record wherein the Veteran reported a history of low back pain, an October 1989 record showing a history of low back pain for the previous 30 to 40 years (the Veteran was 50 years old at the time), and a November 1989 VA treatment record noting a history of low back pain since age 12. 

The Board finds that this evidence is new and material because it indicates that the Veteran had a chronic low back condition, possibly prior to entering the military. 

New evidence raises a reasonable possibility of substantiating the claim if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical opinion, as it has in this case. Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Reopening of the Veteran's the claim for service connection for spinal stenosis based on the receipt of new and material evidence is therefore warranted. Id. To this extent, the appeal is granted.  


Compensation Pursuant to the Provisions of 38 U.S.C.A. § 1151 for Additional Disability from Residuals of an Exploratory Laparotomy Performed at a VAMC

In January 1998, the RO denied the Veteran's claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from residuals of an exploratory laparotomy performed at a VAMC. He appealed the issue, and in a January 2000 decision, the Board denied his claim. The rating decision issued by the RO is affirmed by the Board, and the Veteran did not enter a timely appeal from that decision. See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2011). Because he has not submitted new and material evidence, his claim will be denied. 

At the time of the January 1998 denial, the record consisted of STRs, VA and private treatment records, and the lay statements. Subsequently, he submitted additional medical records, duplicate medical records, lay statements, and testified at a RO hearing in October 2009.  

The Veteran resubmitted the documentation of his April 1981 exploratory laparotomy and recovery period at a VAMC. This evidence is not new because it was of record at the time of the January 1998 denial. 

The Veteran also submitted copies of medical bills from April 2007. Although this evidence is new, it is not material because the bills do not pertain to his April 1981 surgical procedure or its residuals. 

At his October 2009 RO hearing, the Veteran testified about having a laparotomy while on active duty in the military because his supervisors were trying to determine why he collapsed in service. 

However, the Veteran then proceeded to testify about another claim, which is not currently on appeal, about a procedure performed for his hemorrhoids in Germany rather than his post service laparotomy. Therefore, this testimony is not material to the issue on appeal. 

Some of the new VA treatment records note that he underwent a laparotomy in April 1981. These medical records describing his current condition are not new and material because his claim was not denied due to a lack of a diagnosis. See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).

The Board finds that the evidence is not new and material because it does not relate to the substantiation of the claim. 38 C.F.R. § 3.156(a). Specifically, none of the added evidence received indicates that the Veteran has additional disability due to a procedure performed in April 1981. 

Accordingly, the Board finds that new and material evidence sufficient to reopen the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from residuals of an exploratory laparotomy performed at a VAMC has not been presented.  

Thus, the claim is not reopened. 38 U.S.C.A. § 5108. The benefit-of-the-doubt rule does not apply, and the petition to reopen the claims must be denied. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has been received to reopen the claim of service connection for spinal stenosis, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has not been submitted to reopen the claim for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disability from residuals of an exploratory laparotomy performed at a VAMC, the appeal to this extent is denied.



REMAND

The record is not ready for appellate review of the reopened claim of service connection for spinal stenosis. The following development is required. 

Generally, a veteran is presumed in sound condition except for defects noted when examined and accepted for service. Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003. 

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). 

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder. Paulson v. Brown, 7 Vet. App. 466, 468 (1995). In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010). 

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"). It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)). 

VA's General Counsel has held that to rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. 

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. See VAOPGCPREC 3- 2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2011). 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

The Veteran has been diagnosed with spinal stenosis, satisfying the first element set forth in McLendon. In his October 1963 report of medical history, the Veteran reported having been hit "on the spinal cord." This constitutes evidence of an in-service event or injury. Id. The examining physician noted that the Veteran had a contusion of the back at age 20, prior to service, and that no medical attention was required at that time. 

In this case, there is evidence indicating that the Veteran may have had a back disability prior to service. This evidence meets the low threshold required to satisfy the second and third elements set forth in McLendon. The Board does not have sufficient expertise to ascertain whether the Veteran's back disability clearly and unmistakably existed prior to service and was not aggravated by service. 

Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. 
§ 5103A(d). 

Accordingly, the reopened claim is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1.  The RO should take appropriate action to ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record referable to the claimed spinal stenosis. The Veteran should be provided with the necessary authorizations for the release of any non-VA treatment records not currently on file. The RO should obtain copies of any outstanding treatment records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented to reflect this.  

2.  The RO should review the claims file and ensure the above development action has been conducted and completed and then schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed spinal stenosis. 

The purpose of the examination is to determine whether the Veteran's spinal stenosis is due to an injury that was incurred in or aggravated by active service. 

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The purpose of the examination is to ascertain whether the Veteran has a back disability, including spinal stenosis, as a result of any in-service incident or whether he had a back disability that pre-existed service and was aggravated by service. The question of the severity of the disorder is only relevant to the extent that it may provide information as to the source of the disorder.

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The October 1963 report of medical history wherein the Veteran reported being hit on the spine and the examining physician noted that the Veteran suffered a contusion to the back prior to service, at age 20. 

ii) VA treatment records from June 1980, October 1989, and November 1989 showing a history of low back pain since approximately age 10 or 12. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding. 

e) The examiner must provide diagnoses for the Veteran's back disability. For each condition diagnosed, an opinion is required as to whether it began during active service, existed prior to service and was aggravated by service, or manifested within one year of separation from service. The examiner is advised that the evidentiary standard whether a condition existed prior to service is "clear and unmistakable," which is a formidable evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  

After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to each of the following questions:

i) On the basis of the clinical record, can it be concluded as medically undebatable that the Veteran's back disability preexisted his entry into active military service?

ii) If it is found as medically undebatable that the back disability did clearly preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease?

iii) If the back disability is not found to have so preexisted service, did it have its onset during active military service or manifest within one year of separation from service? 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  After undertaking any additional development deemed necessary, the RO should readjudicate the reopened claim of service connection for spinal stenosis in light of all the evidence of record. If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded reasonable opportunity for response. 

Thereafter, if indicated, the case should then be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


